Citation Nr: 0208233	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of left knee injury, status post total knee 
replacement, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
1996, a statement of the case was issued in April 1996, and a 
substantive appeal was received in May 1996.  The veteran was 
afforded a personal hearing at the RO in November 1996, a 
transcript of which is of record.


FINDING OF FACT

The veteran's service-connected post-operative residuals of a 
total left knee injury, status post total knee replacement, 
are manifested by complaints of pain with motion from 0 to 
approximately 110 degrees, but without instability or loose 
motion.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for post-operative residuals of a total left knee 
injury, status post total knee replacement, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including §§ 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, private medical records, and the reports of VA 
examinations conducted in August 1996, May 1997, and May 
1998.  As the record shows that the veteran has been afforded 
VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  The Board further notes 
that no additional pertinent evidence has been identified by 
the claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for total knee 
replacement.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of left knee 
injury, status post total knee replacement, warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected residuals of left knee 
injury, status post total knee replacement, has been rated by 
the RO under the provisions of Diagnostic Code 5055.  Under 
that Code, replacement of the knee joint with a prosthesis 
warrants a 100 percent  evaluation for a one-year period 
following implantation of  the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability will be rated be 
rated by analogy to diagnostic codes 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Diagnostic Code 5256 pertains to ankylosis of the knee.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v.  
Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code  
5261, limitation of extension is rated 40 percent disabling 
when extension is limited to 30 degrees.  Under Diagnostic  
Code 5262, nonunion of the tibia and fibula with loose 
motion, requiring a brace is rated 40 percent disabling.

The veteran underwent a total right knee replacement in 
January 1995.  Following the prescribed period for assigning 
a 100 percent disability rating under 38 C.F.R. § 4.30 and 
Diagnostic Code 5055, the veteran was assigned a 30 percent 
disability rating.  As discussed above, a 30 percent 
schedular rating is the minimum evaluation that may be 
assigned for a knee replacement.

The veteran has consistently maintained that he suffers from 
left knee pain, popping, weakness, and giving way and that he 
needs to take Motrin and Tylenol for pain.  However, the 
Board finds that there is no objective evidence of severely 
painful motion or weakness, ankylosis, a limitation of 
extension to 30 degrees, or nonunion of the tibia and fibula 
with loose motion with respect to the post operative 
residuals of the veteran's total left knee arthroplasty so as 
to warrant an evaluation in excess of 30 percent.

In this regard, it is noted that VA outpatient treatment 
records, from the date of the veteran's left knee replacement 
in January 1995 to March 2000, reflect that the veteran has 
sought treatment for recurrent complaints of left knee pain 
and swelling.  Upon follow-up examination in February 1995, 
it is noted that the veteran had no complaints.  Similarly, 
upon follow-up in June 1995, the veteran had zero to 115 
degrees of motion with no complaints and he was advised to 
return in six months.  Evaluation of the left knee in 
December 1995 showed full extension, no lateral collateral 
ligament laxity, no crepitus or effusion and the assessment 
was left total knee replacement with good results.  Upon 
outpatient treatment in July 1996, the veteran had zero to 
120 degrees of motion in his left knee.  A September 1996 
treatment report reflects that the veteran's left knee had 
zero to 100 degrees of motion without pain, swelling, 
redness, tenderness, or instability,.  In January 1997, the 
veteran's left knee was not swollen and had zero to 115 
degrees of motion.  Upon outpatient treatment in May 1999, 
the veteran had good function and no swelling in the left 
knee.  He also had zero to 100 degrees of motion with no 
effusion and collateral ligaments intact.  Similarly, in 
February 2000, the veteran had zero to 110 degrees of motion 
with no varus or valgus instability.  Some pain and 
tenderness over the medial aspect and pes anserine bursa due 
to inflammation was demonstrated on palpation.  

An August 1996 report of VA examination notes that the 
veteran appeared in no apparent distress and his gait was 
very slightly antalgic.  Objective findings revealed evidence 
of chronic appearing swelling around the left knee which was 
very slightly warmer than the right knee.  Range of motion 
testing demonstrated zero degrees of extension.  Very trace 
clicking and lateral movement around the left knee was noted; 
however, the examiner commented that this could not be 
considered abnormal.

Similarly, upon VA neurologic and joints examinations in May 
1997, the veteran was able to stand on his toes and heels and 
his left knee was stable, not swollen, and nontender and cool 
to touch.  Objective findings included no evidence of 
subluxation or lateral instability and left knee range of 
motion was zero to 90 degrees.

Upon VA examination in May 1998, the veteran reported that, 
although he continued to experience pain and occasional 
swelling, his symptoms had improved significantly.  Objective 
findings showed that the veteran wore a brace.  He walked 
with a slight limp and there was no evidence of effusion, 
weakness, or atrophy.  The examiner noted mild tenderness on 
range of motion testing, but the examiner commented that the 
discomfort did not appear to be significant.  There was no 
evidence of weakness or atrophy and the veteran's left knee 
joints were stable anteriorly, posteriorly, and laterally.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5055.  In this regard, the current evidence 
of record has not showed severe disablement of the left knee 
for the next higher evaluation of 60 percent.  Accordingly, 
entitlement to an increased evaluation pursuant to Diagnostic 
Code 5055 is not warranted.

There is no objective evidence that the veteran suffers from 
nonunion of the tibia and fibula, with loose movement 
requiring a knee brace.  The medical evidence of record 
consistently reflects the examiner's observations that the 
veteran has zero degrees of left knee extension, that there 
was satisfactory power in extension of the left knee, and 
that the left knee joints are stable in all planes.  As the 
veteran  retains at least some left knee motion, the joint is 
not ankylosed.  In addition, the range of motion reported on 
the veteran's VA outpatient treatment records and VA 
examination reports do not warrant assignment of an increased 
rating based on limitation of motion.  Thus, a  higher 
disability rating under Diagnostic Codes 5260, 5261 or 5262 
would be unwarranted.

Given that there is no evidence of recurrent subluxation or 
instability of the left knee, the Board further finds that 
consideration of the provisions of Diagnostic Code 5257 is 
not appropriate.  

The Board has carefully considered the provisions of 38  
C.F.R. §§ 4.40 and 4.45 pertaining to functional loss due to 
pain.  In this case, Diagnostic Code 5055 includes the 
consideration of pain, limitation of motion or weakness in 
the affected extremity in rating prosthetic knee joint 
replacement residuals.  While there is evidence of pain, the 
record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 30 percent 
rating under Diagnostic Code 5055.  The Board notes the 
veteran's complaints of left knee pain; however, there is no 
evidence of record to show that it results in such severity 
as to cause impairment that rises to the level of an 
evaluation in excess of 30 percent.  In this regard, the 
report of the August 1996 VA examination noted "very trace 
clicking and lateral movement around the left knee" which 
"could not be considered abnormal."  Similarly, the May 
1998 VA examination report noted mild tenderness on range of 
motion testing with no significant discomfort.  Moreover, 
factors such as weakness, fatigability, or incoordination are 
not indicated on the record to an extent that would support 
the assignment a rating higher than 30 percent, as stated 
herein.  Accordingly, the Board concludes that there is no 
not such additional functional loss due to pain, weakness, 
fatigue or incoordination to more nearly approximate the 
criteria for a rating in excess of 30 percent at this time. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

In closing, the Board acknowledges that the left knee 
disability is productive of significant symptomatology.  
However, the Board is bound by the regulatory rating 
criteria.  For reasons stated above, the Board must find that 
the preponderance of the evidence is against entitlement to 
an increased rating under the rating criteria at this time.  
However, the veteran may always advance a new increased 
rating claim should the severity of his left knee disability 
increase in the future. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

